Citation Nr: 0810926	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  02-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to 
October 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in Columbia, South 
Carolina, which in pertinent part, found new and material 
evidence had not been submitted to reopen the previously 
denied claim of entitlement to service connection for post-
operative herniated nucleus pulposus, with radiculopathy of 
both legs.  

In October 2004, the Board remanded the veteran's case for 
additional evidentiary development on the issue of new and 
material evidence.  In May 2007, the Board found new and 
material evidence had been submitted and remanded the claim 
for additional development on the merits.  The case has been 
returned to the Board.  In January 2008, the veteran 
submitted evidence directly to the Board.  In March 2008, the 
veteran's representative submitted a waiver of RO 
consideration of that evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The persuasive evidence does not demonstrate that a 
chronic low back disorder was manifest during active service, 
or that degenerative joint disease was noted to a compensable 
degree within the year following service, or that a low back 
disorder developed as a result of an established event, 
injury, or disease during active service.




CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by military service, nor may incurrence of degenerative 
arthritis of the low back be presumed.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in July 2001, August 2003, November 2004 and June 
2007.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran filed 
his claim in April 2001.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in June 2007.  The veteran has been thoroughly 
informed consistent with controlling law, and submitted 
additional evidence in January 2008.  Moreover, any failure 
in the timing of VCAA notice by the RO constituted harmless 
error.  See also Conway v. Principi, 353 F.3d 1369, 1374 
(2004).  There has been no prejudicial error in the duty to 
inform the veteran.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  

Under the VCAA, a medical examination or medical opinion is 
deemed to be necessary if the record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R 3.159(c)(4).  Examination is not required in 
this case, because the veteran was examined in June 2007 in 
connection with the 2007 Board remand.  Although the 
representative has charged that the June 2007 opinion is 
inadequate, the Board finds that the opinion is adequate and 
not inconclusive.  The Board does not find that the medical 
issue is of such complexity as to require an independent 
medical examination (IME).  Thus, the Board denies the 
representative's request for an IME.  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  No 
additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Factual Background

The November 1971 enlistment physical examination report and 
report of medical history were negative for any complaint or 
findings related to the spine, lower extremities and 
neurological system.  
In an October 1975 report of medical examination, there were 
no clinical abnormalities of the spine, lower extremities, or 
neurological system.  The veteran was noted to be in good 
health.

In January 1976, the veteran complained that he strained his 
back while working on a track wheel vehicle.  Upon 
examination, the diagnosis was acute lumbar strain.  He was 
given a temporary limited profile for 5 days to preclude 
driving heavy equipment while on medication.  The veteran 
complained of mild right-sided paravertebral muscle 
tightness.  In February 1976, the veteran continued to 
complain of back pain.  X-rays of the lumbar spine were 
normal and he was diagnosed with mild, right-sided herniation 
at L4-5.  He was given a temporary limited profile for 30 
days to preclude driving heavy equipment or engaging in 
physical activities.  In March 1976 the veteran complained of 
persistent right leg pain.  He was diagnosed with right 
sciatica, given a lumbar corset and placed on a 7-day 
profile.  In April 1976, the veteran complained of low back 
pain with right sciatica and tenderness in the lower back.  
Questionable altered sensation in the right big toe was noted 
with no motor deficits in the legs.  The diagnostic 
impression was lumbar sprain.  

On the separation physical examination report dated in August 
1978, the examiner found no clinical abnormalities related to 
the spine, lower extremities, or neurological system.  
However, in the August 1978 Report of Medical History, the 
veteran indicated that his problems included recurrent back 
pain.

Post-service, VA outpatient treatment records dated from May 
1985 to March 1986 reveal a history of low back pain and 
bilateral lower extremity pain.  In June 1985, the veteran 
reported having low back pain in 1975 in service with no pain 
until March 1985 when he suffered from sudden onset of low 
back pain and radiation into the lower extremities.  In 
February 1986, the veteran underwent a right L5-S1 partial 
laminectomy and discectomy.  At the time, it was noted that 
the veteran was a truck driver and that while on the job in 
March 1985, he was exposed to subfreezing temperatures for a 
2-week period in a blizzard.  He reported March 1985 as the 
onset date of his low back pain with radiation into the lower 
extremities.  In October 1985, it was noted that the veteran 
had EMG evidence of polyneuropathy with low back pain and 
bilateral lower extremity pain.

The veteran submitted a written statement in April 2001 that 
detailed back injuries he sustained in service.  
Specifically, in 1974, the veteran reported that he was 
assigned to the 1st Division, Company A, 16th Mechanized 
Ranger Battalion and participated in a training in Germany.  
He sustained injuries to his right leg, shoulders, low back, 
and legs when the helicopter he was in lost power and hit the 
ground.  At the time, he was treated for compression injuries 
to his back which required physical therapy, medications, and 
restricted duty.

The veteran was awarded Social Security Administration (SSA) 
disability benefits in January 1998.  He was found to have 
become disabled on August 1, 1997 due to back disorders.

Private medical records dated from 1991 to 2001 reflect 
treatment for ongoing low back problems.  In October 1994, 
the veteran was diagnosed with recurrent herniated disc at 
L5-S1 on the right which required semi-hemilaminectomy with 
excision of the disc and nerve root decompression.  Post-
operative records reflect that the veteran returned to work.  
In an August 1995 note, the veteran was involved in a motor 
vehicle accident and complained of low back pain with burning 
into the left buttock and leg.  He reported being normal 
after his previous disc surgery in October 1994.  In February 
1996, his treating neurosurgeon, Darwin W. Keller, M.D., 
indicated that the veteran had pre-existing back condition, 
but that he could not state whether the August 1995 motor 
vehicle accident superimposed or increased problems to his 
present injury.

The veteran underwent an extended semi-hemilaminotomy at L5- 
S1 on the right, nerve root compression with excision of 
recurrent disc and osteophyte in May 1996, and a right 
hemilaminotomy at T10-11 for insertion of epidural electrode 
and implantation of IPG unit for chronic intractable right 
lower extremity pain in September 1997.  In May 2001, he 
underwent fusion of the L5-S1 on the left.

VA outpatient treatment records dated from 2000 to 2004 
reflect ongoing treatment for a variety of conditions that 
includes lumbago and lumbar disc disease, status post 
implanted electrical stimulator and lumbar fusion.

SSA disability records contain both VA and private treatment 
records previously discussed.  The veteran was found to be 
disabled due to discogenic and degenerative disorders of the 
back and affective disorders starting from August 1, 1997.

A review of the veteran's Form DD-214 reflects his primary 
military occupational specialty as pharmacy specialist 
(91020, 761214).  However, the veteran's secondary specialty 
was infantryman (74001).

Additional VA treatment records dated from 2004 to 2007 from 
VA facilities in Columbia, Greenville and Salisbury show 
treatment for the veteran's other multiple chronic medical 
problems and complaints of low back pain.  In April 2007 he 
was noted to be ambulatory with the use of a cane.  

The veteran was afforded a VA examination of the low back in 
June 2007.  The examining physician reviewed the claims 
folder.  It was noted that the veteran had lumbosacral strain 
documented in service in 1975 and from January to April 1976 
in service evidenced by his light duty profile at that time.  
It was also noted that the time period from 1976 to 1978 
there was no treatment, and no mention was made of a back 
problem on the separation physical examination report in 
1978.  The next documented back problems were in Spring 1985.  
The laminectomy in February 1986, followed by surgeries 
including stimulator placement in 1997 and fusion in 2001  An 
acute exacerbation was reported in April 2007.  Physical 
examination was conducted.  The veteran reported the right 
leg was weaker than the left.  He reported he had not worked 
his job as a municipal development official since 2000 
because of back problems.  He reported he could only drive 
locally and perform no bending, carrying, stooping, lifting 
or twisting.  He performed daily activities slowly and 
deliberately.  He reportedly spent most of his time sitting, 
in pain, reading, and taking medications.  He used a back 
brace but was not wearing it for the examination, and he used 
a cane or a walker most days.  On examination, he had a scar 
consistent with his lumbar surgery.  He had some limitations 
on range of motion.  Sensation was present.  The strength of 
the right leg was half of the left leg.  

The assessment was degenerative disc disease/degenerative 
joint disease of the lumbar spine, status post laminectomy 
times four, status post spinal fusion, with sciatica and 
residuals.  The examiner commented that there were only two 
episodes of lumbosacral strain in the late 1970's, with no 
further documentation in service and no problem noted on 
discharge in 1978.  The next mention was in 1985-1986.  Thus, 
this history indicated acute onset in 1985-1986, when the 
veteran was first operated on.  There was no mention of 
chronicity lasting from the late 1970's.  Due to the lack of 
continuity of pain, lack of documentation of continuity of 
pain, the examiner stated he could not connect the episodes 
in service with the present situation without resorting to 
unfounded speculation.  

The veteran submitted a detailed statement in January 2008, 
along with copies of recently discovered correspondence 
between himself and his family while he was in service.  
These show he had complained of his back in 1974.  The 
veteran reiterated his belief that his back problems began in 
service.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2007).  

Service connection for certain chronic diseases, including 
arthritis, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Although the veteran had low back strain in service, there 
was no chronic low back disorder diagnosed in service.  Nor 
was arthritis, or degenerative disease, present until many 
years after service, well outside of the presumptive period 
for such disorders.  The assessment and opinion on the recent 
VA orthopedic examination reflects that the current low back 
problems started in about 1985 and cannot be medically 
related to the instances of strain in service.  The examiner 
noted that the last complaint of back pain in service was in 
1976, and the next complaint of pain was in 1985-1986.  He 
then cited a lack of continuity of pain, and a lack of 
documentation of pain as the basis of his opinion that the 
present back disorder was unrelated to service.  

As far as his period of time in service, while the veteran 
certainly did receive treatment for the low back strain in 
1975 and 1976, there was unequivocally no medical finding 
related to the low back at separation.  VA orthopedic 
examination in 2007 revealed no relationship between current 
low back problems and service.  The Board notes the opinion 
of Dr. Keller in February 1996, that the 1985 injury was a 
reinjury of the back.  However, the Board finds this opinion 
less persuasive than the 2007 VA opinion for several reasons.  
Dr. Keller did not indicate he reviewed the claims folder.  
Also, the VA examiner reviewed the entire claims folder, 
including Dr. Keller's opinion.  The VA examiner noted the 
lack of continuity of treatment or complaints for years 
following service as a basis for his opinion.  This is 
consistent with the record.  Moreover, as to the letters 
submitted by the veteran, these essentially show complaints 
prior to his treatment for back strain in 1975 and 1976, but 
show no complaints following VA treatment in 1976.  

While the veteran believes he has low back problems related 
to service, he is not a licensed medical practitioner and is 
not competent to offer opinions on questions of medical 
causation or diagnosis.  The Court has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has 
also recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  VA finds the VA examiner's 
2007 opinion to be compelling and persuasive evidence against 
the claim because it was based on a documented review of the 
entire claims folder and because it specifically addressed 
the critical question in the claim.

The Board has reached this decision based on a careful review 
of the entire evidence of record, with more significant 
weight being accorded to the opinion provided by the 
aforementioned VA physician after weighing all of the 
probative evidence.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim for service connection for a 
low back disorder.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


